internal_revenue_service number release date index number ------------- --------------------------------------------------------- -------------------------------- ------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b01 plr-149707-10 date june ------------ legend taxpayer new parent taxpayer taxpayer taxpayer taxpayer group court investment fund business a -------------------------- ------------------------- -------------- ---------------------- ------------------------- ---------------------- ----------------------------------------------------------------------------------- ------------------------------------ ----------------------------------------------------------------------------------- ------------- ------------------------------------------------ ----------------------------------------------------------------------------------- ------------------------------- amount a amount b amount c prior indebtedne sec_1 ----------------------------------------------------------------------------------- ---------------- ---------------------------------------------------------------- ------------------------------------ ---------------------------------------- prior indebtedne sec_2 ----------------------------------------------------------------------------------- ---------------------------------------------------- prior indebtedne sec_3 ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ---------------------------------------------------------------- plr-149707-10 exit facility a year date a date b date c dear ------------- ----------------------------------------------------------------------------------- ------------------------------------------------------ ------ ------- ------------------ ---------------------- -------------------------- this letter is in response to a letter dated date submitted on behalf of taxpayer requesting rulings on the application of sec_162 sec_165 and sec_263 of the internal_revenue_code to various amounts expended in a bankruptcy reorganization facts taxpayer was the parent of a consolidated_group of which taxpayer taxpayer taxpayer and taxpayer were members collectively group group filed consolidated tax returns on the calendar_year basis and used an accrual_method of accounting for federal_income_tax purposes group engaged in business a group was adversely affected by the economic downturn and on date a group filed voluntary petitions for bankruptcy under chapter of title of the united_states_code with the court contemporaneous with the filing of the bankruptcy petitions group filed a chapter plan the plan the bankruptcy proceeding including the sale of substantially_all of the assets of group and the liquidation of group will hereinafter be referred to as the transaction as of date a group had the following indebtedness outstanding prior indebtedne sec_1 prior indebtedne sec_2 and prior indebtedne sec_3 the investment fund was a creditor with respect to prior indebtedne sec_2 and a portion of prior indebtedne sec_3 in connection with the bankruptcy filing the court approved a debtor-in-possession financing facility the dip facility with a maximum borrowing capacity equal to amount a group was the borrower under the dip facility group retired prior indebtedne sec_1 with proceeds from the dip facility a the transaction following a court-approved auction in which the investment fund1 was the successful bidder for business a the court approved the plan and the asset purchase agreement agreement the plan and agreement went into effect on date b pursuant to the plan and the agreement i the investment fund capitalized new the investment_advisor of the investment fund did not manage or control any of the partners of the partnership that owned taxpayer before the commencement of the bankruptcy proceedings plr-149707-10 parent by contributing amount b ii new parent borrowed amount c under the exit facility iii new parent transferred amount b amount c and a of its common equity to group and assumed certain liabilities of group and iv group transferred substantially_all of its assets to new parent group then distributed the cash and the new parent’s equity to its creditors in cancellation of claims and liquidated on date c of the creditors that could elect under the plan to receive cash or new parent’s equity only the investment fund elected to receive equity as a creditor of and in exchange for its portion of prior indebtedne sec_2 thus after the transaction the investment fund held all of the equity of new parent which borrowed approximately amount c under the exit facility the existing equity holders of taxpayer did not receive any equity in new parent or rights to acquire such equity or cash or property in exchange for their equity interests in taxpayer in substance the investment fund acquired substantially_all of the assets of group for cash and the cancellation of its claims and directed the assets to be transferred to new parent taxpayer represents that this exchange of assets for new parent’s equity and cash constitutes a taxable_exchange the cash proceeds described above were used to i pay in full the dip facility on date b ii pay in full the portion of the prior indebtedne sec_2 not held by the investment fund iii pay in part the prior indebtedne sec_3 and iv pay certain transaction expenses taxpayer represents that group liquidated pursuant to the plan on date c b the transaction costs costs associated with the transaction collectively the transaction costs were incurred on behalf of and for the benefit of group taxpayer represents that the events that fixed the liability of group for the transaction costs occurred in year and that the amount of such liabilities can be determined with reasonable accuracy in year further taxpayer represents that none of the providers of services for which the transaction costs were incurred is a member of group and that the income reported by such service providers is not reported on the consolidated u s federal_income_tax return filed by taxpayer for group in addition taxpayer represents that none of the providers of services for which the transaction costs were incurred has a relationship with group specified in sec_267 taking into account the constructive stock ownership rules of sec_267 the transaction costs are comprised of four basic types of costs incurred in year to facilitate the transaction expenses that have been incurred in connection with the daily business operations conducted by group prior to date b operational expenses expenses_incurred as part of the sale of substantially_all of group’s assets to new parent hereafter referred to as the asset sale in exchange for cash and new parent’s equity as part of the plan asset sale expenses expenses_incurred to institute or administer the bankruptcy proceedings bankruptcy administrative expenses and expenses associated with group’s debt financing plr-149707-10 the debt financing expenses each of these categories of expenses is described in greater detail below operational expenses group conducted business operations in year until date b during this time period group conducted its business operations and incurred expenses prior to its liquidation on date c that it characterizes as operational expenses these expenses such as wages compensation payments for utilities and overhead expenses were incurred in the ordinary course of group’s daily business operations operational expenses also included costs related to the leasing of equipment and facilities used by group in conducting business a taxpayer represents that operational expenses were incurred in year within the meaning of sec_461 and that these expenses were regularly incurred by group taxpayer further represents that operational expenses were a common or frequent occurrence in operating group’s business and that none of the operational expenses_incurred in year produced an asset or benefit that extended beyond group’s liquidation on date c asset sale expenses taxpayer also requests a ruling on the asset sale expenses in the course of the transaction group sold substantially_all of its assets and incurred liabilities in effecting the asset sale these liabilities the asset sale expenses include amounts incurred in furthering the asset sale generally and not amounts for the bankruptcy proceeding more generally in particular asset sales expenses were amounts incurred for negotiating drafting and filing the agreements and documents that effectuated the asset sale including amounts for negotiating drafting and filing of the agreement with the court the asset sale expenses also include amounts incurred for services to resolve compensation matters that arose as a result of the asset sale and for accounting and legal services related to the negotiating and drafting of portions of the plan and the disclosure statement to the extent it related to the asset sale as well as other filings required to facilitate the sale of taxpayer’s assets in the transaction taxpayer represents that the sale of substantially_all of its assets constitutes a taxable_exchange that does not qualify as a tax-free reorganization within the meaning of sec_368 and that the parties to the transaction will treat the transfer as a taxable assets sale for federal_income_tax purposes bankruptcy administrative expenses group incurred amounts to institute or administer the bankruptcy proceedings bankruptcy administrative expenses these costs include expenses for the negotiation and drafting of the plan and other documents required by the bankruptcy plr-149707-10 proceedings as well as for the reconciliation of creditors’ claims and implementation of the automatic bankruptcy stay the bankruptcy administrative expenses were incurred on behalf of and for the direct benefit of group’s bankruptcy_estate taxpayer represents that with respect to claims asserted against group by certain creditors of group for professional fees and related costs under sec_503 and sec_506 of the bankruptcy code group made payments on such claims directly to the service providers with respect to which the claims arose taxpayer further represents that the bankruptcy administrative expenses include neither amounts to resolve tort liabilities nor the operational expenses described above debt financing expenses group obtained amount a in financing pursuant to the dip facility in connection with the dip facility group incurred borrowing costs including costs of negotiating the terms of and preparing filings related to the dip facility taxpayer refers to such expenses as the debt financing expenses the dip facility was fully retired on date b with distributions made from group under the plan requested ruling sec_1 operational expenses_incurred in year by group are deductible under sec_162 asset sale expenses_incurred in year by group are recoverable through the reduction of the amount_realized by group in the asset sale bankruptcy administrative expenses_incurred in year by group are deductible upon the complete_liquidation of group in year debt financing expenses_incurred in year by group are deductible upon the retirement of the dip facility in year law and analysis as noted above taxpayer requests rulings on the federal_income_tax treatment of four categories of expenses operational expenses asset sale expenses bankruptcy administrative expenses and debt financing expenses the treatment of each category of expenditure is considered below taxpayer did not specifically identify or quantify these expenses consequently we express no opinion on the determination of the amounts of expenditures or their classification further we express no opinion on whether any particular expenditure is appropriately allocated to a particular category or any category at all determining how particular items are allocated among the four categories of expenditures is a question to be determined upon examination plr-149707-10 operational expenses taxpayer first requests a ruling that its operational expenses_incurred in year are deductible under sec_162 sec_162 provides generally a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 provides that deductible business_expenses include ordinary and necessary expenditures directly connected with or pertaining to a taxpayer's trade_or_business in revrul_77_204 1977_1_cb_40 the service explained that the ordinary and necessary business_expenses incurred by a bankruptcy trustee in the operation of a taxpayer's business during the pendency of bankruptcy proceedings were deductible under sec_162 in the same manner and to the same extent they would have been if the bankruptcy proceeding had not been instituted see also sec_1_263_a_-5 based on taxpayer's representations group’s operational expenses are deductible by group under sec_162 asset sale expenses taxpayer next requests a ruling that the asset sale expenses reduce the amount_realized by taxpayer from the sale of taxpayer’s assets in the transaction the treatment of these amounts is governed by sec_263 which generally prohibits deductions for capital expenditures sec_1_263_a_-5 provides that a taxpayer must capitalize an amount incurred to facilitate an acquisition of assets that constitute a trade_or_business whether the taxpayer is the acquirer in or the target of the acquisition in this case the sale of taxpayer’s assets in the transaction constitutes the sale of a business consequently taxpayer must capitalize amounts incurred to facilitate the sale in accordance with sec_1_263_a_-5 sec_1_263_a_-5 provides that in the case of an acquisition merger or consolidation that is not described in sec_368 and that is treated as an acquisition of the assets of the target for federal_income_tax purposes the seller must treat an amount required to be capitalized as a reduction of the seller’s amount_realized on the disposition of assets in short any such amount is taken into account as an adjustment to the amount_realized under sec_1001 with respect to the asset taxpayer has represented that the sale of taxpayer’s assets in the transaction is not described in sec_368 is a taxable transaction and will be treated as a taxable assets sale for federal_income_tax purposes by the parties to the transaction accordingly under sec_1_263_a_-5 the asset sale expenses reduce the amount_realized by group from the sale of group’s assets in the transaction bankruptcy administrative expenses plr-149707-10 taxpayer’s third ruling_request focuses on the treatment of the bankruptcy administrative expenses that is on the treatment of amounts to administer the post- petition bankruptcy proceedings sec_1_263_a_-5 provides that an amount_paid to institute or administer a proceeding under chapter of the bankruptcy code by the taxpayer-debtor constitutes an amount_paid to facilitate a reorganization such amounts are capitalizable under sec_1_263_a_-5 which provides that amounts incurred to facilitate a restructuring recapitalization or reorganization of the capital structure of a business_entity must be capitalized group’s bankruptcy administrative expenses are amounts described in sec_1_263_a_-5 and are required to be capitalized under sec_1_263_a_-5 amounts required to be capitalized under sec_1_263_a_-5 are deductible under sec_165 when the transaction is abandoned see example sec_3 and of sec_1_263_a_-5 further a corporation is permitted a loss for unrecovered capital expenditures upon the corporation’s liquidation 146_f2d_177 7th cir 41_tc_646 acq 1964_2_cb_3 similarly group is entitled to a loss under sec_165 for its capitalized bankruptcy administration_expenses upon group’s liquidation in year debt financing expenses taxpayer’s last ruling_request is on the deductibility of the debt financing costs upon the retirement of the dip facility sec_1_263_a_-5 requires a taxpayer to capitalize amounts paid to facilitate certain changes in the capital structure of a business_entity including a borrowing without regard to whether the transaction is a single step or a series of steps or whether gain_or_loss is recognized sec_1_263_a_-5 defines a borrowing for purposes of sec_1_263_a_-5 as any issuance of debt sec_1_263_a_-5 provides that an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction which is determined on the basis of all the facts and circumstances sec_1_263_a_-5 generally requires capitalization of an amount_paid to facilitate a restructuring recapitalization or reorganization of the capital structure of a business_entity sec_1_263_a_-5 provides that with certain exceptions an amount_paid to institute or administer a proceeding under chapter of the bankruptcy code by a taxpayer that is the debtor under the proceeding constitutes an amount_paid to facilitate a reorganization within the meaning of sec_1_263_a_-5 under sec_1_263_a_-5 however an amount_paid to facilitate a borrowing does not facilitate another transaction other than the borrowing described in sec_1_263_a_-5 see also in re 988_f2d_554 5th cir plr-149707-10 under sec_1_263_a_-5 and sec_1_446-5 amounts capitalized with respect to a borrowing under sec_1_263_a_-5 are treated solely for purposes of determining the amount deductible in each period as reducing the issue_price and thereby creating or increasing oid or reducing issuance premium if a loan is repaid prior to maturity any unamortized portion of the capitalized costs generally is deductible the unamortized portion may be deductible even if the loan is satisfied with proceeds of another loan from the same lender see 65_tc_640 acq on this issue 1981_2_cb_2 fn in certain circumstances the new loan is treated as an extension of the original loan and the capitalized costs of obtaining the first loan must be amortized over a period that includes the term of the second loan see eg 70_tc_240 rev’d on another issue 655_f2d_980 9th cir any of the debt financing expenses_incurred to facilitate within the meaning of sec_1_263_a_-5 group’s borrowing under the dip facility were required to be capitalized under sec_1_263_a_-5 and under sec_1_263_a_-5 did not facilitate any other transaction described in sec_1_263_a_-5 including the transaction upon the retirement of the dip facility in year the unamortized borrowing costs are not carried over to the exit facility which was incurred by a different taxpayer new parent therefore the amounts paid_by group in year to facilitate its borrowing under the dip facility were deductible upon the retirement of the dip facility in year conclusion sec_1 operational expenses_incurred by group in year are deductible under sec_162 asset sale expenses_incurred by group in year reduce the amount_realized by group in the asset sale in accordance with sec_1_263_a_-5 the capitalized bankruptcy administrative expenses_incurred by group during bankruptcy in year are deductible as losses under sec_165 debt financing expenses to facilitate group’s borrowing within the meaning of sec_1_263_a_-5 are deductible upon the retirement of the dip facility the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-149707-10 this ruling is directed only to taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely john p moriarty chief branch income_tax accounting cc
